             Case 1:19-cv-00050-N/A Document 1                  Filed 04/12/19    Page 1 of 2
                                                                                                Form 3


                      UNITED STATES COURT OF INTERNATIONAL TRADE


 JINDAL POLY FILMS LIMITED OF INDIA

                                                   Plaintiff,
                                                                           SUMMONS
                            v.
                                                                           Court No. 19-00050
 UNITED STATES

                                                   Defendant.



TO:        The Attorney General, the Department of Commerce,
           and/or the United States International Trade Commission:

           PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28 U.S.C. §
           1581(c) to contest the determination described below:


                                                                   /s/Mario Toscano
                                                                   Clerk of the Court



      1. Name and Standing of Plaintiff

      Plaintiff is Jindal Poly Films Limited of India. It is a foreign producer and exporter of the
      subject merchandise who participated in the proceedings at the U.S. Department of
      Commerce. This company has standing under 28 U.S.C. § 2631(c).

      2. Brief Description of Contested Determination

      Appeal of the Order of the Countervailing Duty Administrative Review of the U.S.
      Department of Commerce in Polyethylene Terephthalate Film, Sheet, and Strip From India ;
      Case No. C-533-825

      3.   Date of Relevant Determination
      Polyethylene Terephthalate Film, Sheet, and Strip From India: Final Results of
      Countervailing Duty Administrative Review; 2016 published on March 22, 2019, 84 Fed.
      Reg. 10789
      Case 1:19-cv-00050-N/A Document 1          Filed 04/12/19   Page 2 of 2
                                                                                  Form 3




4. Date of Publication in Federal Register of Notice of Contested Determination

The U.S. Department of Commerce published the Final Results of the Countervailing Duty
Administrative Review in the Federal Register on March 22, 2019(84 Fed. Reg. 10789)



                                                  Respectfully submitted,

                                                  /s/Nithya Nagarajan_______
                                                  Nithya Nagarajan
                                                  Husch Blackwell, LLP

                                                  750 17th St., NW Suite 900
                                                  Washington, D.C. 20006
                                                  (202) 378 – 2409
                                                  Nithya.nagarajan@huschblackwell.com

Dated: April 12, 2019
